Citation Nr: 0326719
Decision Date: 10/07/03	Archive Date: 01/21/04

DOCKET NO. 99-17 968A              DATE OCT 07, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

ATTORNEY FOR THE BOARD 

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to December
1972. By means of an Administrative Decision dated May 1998, the
veteran was presumed dead. The appellant is the veteran's mother.

This matter comes before the Board of Veterans' Appeals on appeal
from a June 1999 decision by the San Juan, the Commonwealth of
Puerto Rico, Regional Office (RO) of the Department of Veterans
Affairs (VA) which denied service connection for the cause of the
veteran's death. The Board remanded this claim in February 2003 to
accommodate the appellant's request for a personal hearing before
the RO. In a VA Form 21-4138 received in May 2003, the appellant
indicated her desire to proceed with her appeal without a personal
hearing.

REMAND

The appellant seeks service connection for the cause of the
veteran's death. The veteran was reported missing in October 1990,
and his current whereabouts are unknown. By Administrative Decision
dated May 1998, the RO determined that the veteran was presumed
dead under VA law based upon his unexplained absence for a period
exceeding seven years. See 38 C.F.R. 38 C.F.R. 3.212(a) (2003). A
review of the record discloses that additional VA clinical records
need to be associated with the claims folder. In this respect,
there are notations of the veteran's VA hospitalizations in
February, May and June 1990, but those records are not associated
with the claims folder. The Board requests the RO to obtain all VA
inpatient and outpatient treatment records of the veteran since
October 1980. On remand, the RO should contact the appellant and
request her to identify all private providers of treatment, if any,
for the veteran's psychiatric disorder and/or substance abuse.

2 -

The RO should also provide the appellant with notice which complies
with the provisions of 38 U.S.C.A. 5103. In so doing, the Board
notes that the RO should inform the appellant that she has a full
year to respond to the VCAA notice. See Paralyzed Veterans of
America v. Secretary of Veterans Affairs, No. 02-7007, - 7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003) (the 30-day response period
contained in 38 C.F.R. 3.159(b)(1) was invalidated as inconsistent
with 38 U.S.C. 5103(b)(1))

Accordingly, this case is REMANDED to the RO for the following
actions:

1. The RO should obtain the veteran's complete inpatient and
outpatient VA clinical records since October 1980.

2. The RO should contact the appellant and request her to identify
all private providers of treatment, if any, for the veteran's
psychiatric disorder and/or substance abuse.

3. The RO must provide the appellant notice which complies with the
provisions of 38 U.S.C.A. 5103. The RO should also review the
claims file and ensure that all VCAA notice obligations have been
satisfied in accordance with the recent decision in Paralyzed
Veterans of America v. Secretary of Veterans Affairs, as well as 38
U.S.C.A. 5102, 5103, and 5103A, (West 2002), and any other
applicable legal precedent.

4. Thereafter, the RO should readjudicate the claim on appeal. If
any benefit sought on appeal remains denied, the appellant and her
representative should be provided a supplemental statement of the
case (SSOC). An appropriate period of time should be allowed for
response.

- 3 -

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no action
until otherwise notified, but she may furnish additional evidence
and argument while the case is in remand status. Kutscherousky v.
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App.
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). The
purpose of this REMAND is to obtain additional information and to
ensure due process of law. No inference should be drawn regarding
the final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.43 and 38.02.

C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2003).

- 4 -




